El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 Victorio Santiago demandó en la Corte Municipal de Toa Alta a Modesto Barbosa en cobro de $90.48. Embargó una casa con solar y una' vaca con su cría, propiedad del demandado. La vaca y su ería fueron dejados en poder de Barbosa como depositario. En 18 de junio de 1929, se dictó sentencia a favor de Santiago, de la cual apeló Barbosa. En 3 de febrero de 1930, la corte de distrito falló a favor de Santiago. En 19 de febrero del mismo año Barbosa alegó la exención estatutaria y presentó una moción para que se suspendiera la ejecución. Al día siguiente Santiago soli oil ó una orden de ejecución. En abril 11 el juez municipal de claró sin lugar la moción porque Barbosa no compareció el día de la vista a establecer su derecho de exención. En abril 29 el secretario de la corte municipal remitió por correo a los abogados copias de la decisión de la corte y libró manda-*757miento de ejecución. El 2 de junio fné señalado y anunciado por el márslial para la celebración de la subasta. En mayo 27 Barbosa volvió a alegar su exención en lo que a la vaca y su cría se refería y presentó una moción para anular la orden de ejecución.
En 15 de junio de 1930, la Rosita Agricultural Company Inc., instituyó ante la misma corte municipal procedimiento contra Santiago y embargó como de su propiedad la casa y el solar y la vaca y su cría que le habían sido adjudicados como único postor en la venta en ejecución celebrada el 2 de junio. Entonces Barbosa instó procedimiento en la misma corte contra la Rosita Agricultural Company, Inc., y contra Santiago para anular el embargo en lo referente a la vaca y la cría. Visto el caso en la corte municipal, el mismo fue sobreseído. Barbosa apeló, y la corte de distrito, después de un juicio ele novo, también desestimó el procedimiento. En el ínterin, la acción incoada en la corte municipal por la Ro-sita Agricultural Company culminó en sentecia. Al dictarse sentencia por la corte de distrito en el procedimiento seguido por Barbosa contra Santiago y la Rosita Agricultural Company, había pendiente en la corte municipal una moción solí citando se expidiera mandamiento de ejecución en este caso. Santiago no se defendió en aquel procedimiento. La Rosita Agricultural Company presentó una negación general y alegó como defensa especial el título que se alegaba haber sido- ad-quirido por Santiago como adjudicatario en la subasta. No planteó cuestión alguna de res judicata, abandono (laches), renuncia (waiver), o de estar pendiente de fallo la moción de mayo 27, supra, para anular la ejecución.
La resolución de la corte municipal a la moción de febrero 19 de 1930 para suspender la ejecución, no pretendía juzgar los méritos de la reclamación de Barbosa respecto a la exen-ción en cuanto a la vaca y su cría, y no era res judicata. No se alegó entonces ni después que Barbosa ocultara otros bie-nes o que tuviera algún otro ganado. Aunque se hubiera de-*758mostrado que poseía otras vacas y crías, la moción en sí misma hubiera constituido suficiente evidencia de selección. El embargo de la única vaca y cría de Barbosa no creó nin-gún gravamen, y la moción solicitando se suspendiera la eje-cución no debió haber sido denegada. El haber declarado sin lugar la misma por falta de comparecencia en la vista, no impedía que en mayo- 27 se presentara la moción posterior solicitando la nulidad de la orden de ejecución. Dicha mo-ción estaba pendiente y sin resolver al tiempo de la desesti-mación del procedimiento de la torcería de Barbosa después del juicio de novo en la corte de distrito. Quizá aun en au-sencia de una petición de cualquiera de las partes hubiera sido mejor práctica dejar la tercería pendiente hasta la deci-sión final de la moción para anular la ejecución en el proce-dimiento original. De todos modos, Santiago, como compra-dor de la vaca y su cría en la subasta, o no adquirió título alguno, o aceptó su título sujeto a las resultancias de la mo-ción para anular. Ral vez Barbosa debió haber presentado una moción para dejar sin efecto la venta en ejecución. Es-tas son cuestiones que no han sido suscitadas por ninguna de las partes. No hay necesidad de resolverlas ahora. El re-sultado hubiera sido y sería el mismo que si este caso fuera devuelto a la corte inferior para ulteriores procedimientos. La vaca y su cría estaban esentos de ejecución, y ante la in-terposición oportuna de la reclamación de Barbosa sobre dicha exención, el propuesto traspaso de la propiedad por el márshal a Santiago como comprador en la subasta no podía permitirse que subsistiera. El embargo trabado por la Ro-sita Agricultural Company debe quedar en pie o caer con el título de Santiago. Lo mismo da que se anule ahora como más tarde.

La sentencia cié la corte de distrito desestimando la terce-ría de Barbosa con respecto a la vaca y su cría debe anudarse y d,isolverse el embargo trabado sobre las mismas por la Ro-sita Agricultural Company.